                                                                                                                       
EXHIBIT 10.19

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

                        THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
"Agreement"), made as of July 29, 2003 by and between Tyson Foods, Inc., a
Delaware corporation (the "Company"), and John Tyson, a resident of the State of
Arkansas (the "Executive"), amends and restates that certain Employment
Agreement by and between the Company and the Executive dated as of October 1,
2001 ("Original Agreement").


RECITALS

                        To induce Executive's service as Chairman and Chief
Executive Officer of the Company during the Term (as defined in Section 2
below), the Company desires to provide Executive with compensation and other
benefits on the terms and conditions set forth in this Agreement.

                        Executive is willing to accept such employment and
perform services for the Company, on the terms and conditions hereinafter set
forth.

                        It is therefore hereby agreed by and between the parties
as follows:

            1.         Employment.

            1.1       Subject to the terms and conditions of this Agreement, the
Company agrees to employ Executive during the Term as Chairman and Chief
Executive Officer.  In such capacity, Executive shall report to the Company's
Board of Directors and shall have the powers, responsibilities and authorities
as are assigned by the Company's Board of Directors.

            1.2       Subject to the terms and conditions of this Agreement,
Executive hereby accepts employment as the Chairman and Chief Executive Officer
of the Company as of the date hereof and agrees to devote his full working time
and efforts, to the best of his ability, experience and talent, to the
performance of services, duties and responsibilities in connection therewith. 
Executive shall perform such duties and exercise such powers, commensurate with
his position, as the Company's Board of Directors shall from time to time
delegate to him on such terms and conditions and subject to such restrictions as
the Company's Board of Directors may reasonably from time to time impose.

            2.         Term of Employment.  Executive's term of employment under
this Agreement shall commence as of October 1, 2001 and, subject to the terms
hereof, shall terminate on such date (the "Termination Date") which is the
earlier of (i) February 12, 2008 or (ii) the termination of Executive's

82

--------------------------------------------------------------------------------

 employment pursuant to this Agreement (the period from October 1, 2001 until
the Termination Date shall be the "Term").  The Termination Date (and the Term)
shall automatically be extended for an additional year on February 12, 2008 and
on each subsequent February 12 thereafter unless (a) Executive's employment has
been terminated prior to such day, or (b) not later than 30 days prior to such
day, either party to this Agreement shall have given written notice to the other
party that he or it does not wish to extend further the Termination Date (and
the Term).

            3.         Compensation.

            3.1       Salary.  The Company shall pay Executive a base salary
("Base Salary") at the rate of $1,000,000 per annum during the Term; provided,
however, that on no less than an annual basis the Compensation Committee of the
Company's Board of Directors (the "Compensation Committee") shall review the
Executive's annual Base Salary for potential increase; however, Executive's
right to annual increases shall not be unreasonably denied, and the Base Salary
shall not be decreased at any time during the Term.  Base Salary shall be
payable in accordance with the ordinary payroll practices of the Company.  Any
increase in Base Salary shall constitute "Base Salary" hereunder.

            3.2       Annual Bonus.  It is expressly understood and contemplated
that Executive's bonus plan will be mutually agreed to by the parties hereto for
each fiscal year during the Term and shall be subject to final approval by the
Compensation Committee.

            3.3       Stock Option Awards.  In addition to the option awards
made prior to the date hereof pursuant to the terms of the Original Agreement,
as of the later of the date of approval by the Compensation Committee or the
execution of this Agreement, Executive shall receive an option to purchase
500,000 shares of Company Class A common stock at an exercise price equal to the
market price of Company Class A common stock on the date of the grant; the other
terms and conditions of such award shall be governed by the terms of the Tyson
Foods, Inc. 2000 Stock Incentive Plan (the "Stock Plan") and a stock option
award agreement in a form substantially similar to that presently used by the
Company.  On such day of each of the Company's 2004, 2005, 2006, 2007 and 2008
fiscal years that option grants are awarded generally to other employees of the
Company (in each case so long as the Termination Date has not occurred), the
Company shall award Executive an additional option to acquire 500,000 shares of
Company Class A common

83

--------------------------------------------------------------------------------

 stock at an exercise price equal to the market price of Company Class A common
stock on the date of the grant; the other terms and conditions of such awards
shall be governed by the terms of the Stock Plan and a stock option award
agreement in a form substantially similar to that then used by the Company.  The
options awarded pursuant to this Section 3.3 shall be for a term of ten (10)
years and shall vest forty percent (40%) on the second anniversary of the date
of the award and in twenty (20%) increments annually thereafter until fully
vested.

            3.4       Restricted Stock. In addition to the restricted stock
awards made prior to the date hereof pursuant to the terms of the Original
Agreement, as of the later of the date of approval by the Compensation Committee
or the execution of this Agreement, Executive shall receive an award of
1,501,994 shares of restricted Company Class A common stock (less any shares
withheld to satisfy applicable tax withholding requirements) pursuant to the
Stock Plan and a restricted stock award agreement in a form substantially
similar to that presently used by the Company and which shall vest on February
12, 2008.

            3.5       Performance Shares.  On the first business day of each of
the Company's 2004, 2005 and 2006 fiscal years, Executive shall receive an award
of phantom shares of the Company's Class A Common Stock having a maximum
aggregate value of $2,467,500 on the date of the award, subject to the terms and
conditions of the Stock Plan and a performance share agreement to be adopted by
the Compensation Committee prior to the date of each award.  Subject to
satisfaction of the performance criteria set forth in the applicable performance
share agreement, the award made in 2004 shall vest two (2) business days after
the Company publicly releases its earnings for the 2006 fiscal year, the award
made in 2005 shall vest two (2) business days after the Company publicly
releases its earnings for the 2007 fiscal year, and the award made in 2006 shall
vest two (2) business days after the Company publicly releases its earnings for
the second quarter of the 2008 fiscal year.

3.6       Perquisites.  During the Term, the Company shall provide Executive
with the following:

            (a)        Reimbursement for country club dues incurred by Executive
during the Term, together with the use of, and the payment of all reasonable
expenses relating to, the Company's "national" club memberships, and the Company
will reimburse and gross-up Executive for any and all income tax liability
incurred by Executive in connection therewith;
 

84

--------------------------------------------------------------------------------

            (b)        Use of, and the payment of all reasonable expenses
(including, without limitation, insurance, repairs, maintenance, fuel and oil)
for, an automobile.  The monthly lease payment or allowance for such automobile
shall be consistent with the past practices for other executives at the Company
and the Company will reimburse and gross-up Executive for any and all income tax
liability incurred by Executive in connection therewith;

            (c)        Pay to Executive the amount required for Executive to
maintain a split dollar life insurance policy presently in effect for Executive,
and the Company will reimburse and gross-up Executive for any and all income tax
liability incurred by Executive in connection therewith.  Notwithstanding the
foregoing, it is hereby understood and agreed that the Company may at any time
during the Term replace this split dollar life insurance with a different
policy, plan or benefit having a similar financial benefit to Executive;

            (d)        Reasonable personal use of the Company-owned aircraft;
provided, however, that Executive's personal use of the Company-owned aircraft
shall not interfere with Company use of the Company-owned aircraft and the
Company will reimburse and gross-up Executive for any and all income tax
liability incurred by Executive in connection therewith;

            (e)        Payment of, or reimbursement for, costs incurred by
Executive relating to income tax, estate tax or bookkeeping matters;

            (f)         Use of, and the payment of all reasonable expenses
associated with, personal cellular phones, home phone and internet lines;

            (g)        Reasonable personal use of the Company-owned
entertainment assets; provided, however, that Executive's personal use of the
Company-owned entertainment assets shall not interfere with Company use of the
Company-owned entertainment assets, and the Company will reimburse and gross-up
Executive for any and all income tax liability incurred by Executive in
connection therewith; and

                        (h)        Monitoring of Executive's residences by
Company security, together with security on limited international travel.

85

--------------------------------------------------------------------------------

3.7       Compensation Plans and Programs.  Executive shall be eligible to
participate in any compensation plan or program maintained by the Company other
than plans or programs related to (i) Company options, (ii) restricted stock and
(iii) performance shares.

4.         Retirement; Senior Executive Employment Agreement.  Executive may at
any time after February 12, 2008 and in Executive=s sole discretion, elect to
retire as an employee of the Company and upon such retirement, Executive shall
provide advisory services to the Company under the terms and conditions
contained in the Senior Executive Employment Agreement attached hereto as
Exhibit "A," and shall be paid by the Company the compensation and benefits
described therein.  In any event, the Company shall enter into said Senior
Executive Employment Agreement with Executive on the earlier of (i) the date of
Executive's Permanent Disability, (ii) Executive's death (in which event, the
Senior Executive Employment Agreement shall become effective, and the benefits
thereunder shall become available, upon the Executive=s death), or (iii) such
date on or after February 12, 2008 on which the Termination Date occurs, unless
Executive has been terminated for Cause.

5.         Employee Benefits.

            5.1       Employee Benefit Programs, Plans and Practices.  The
Company shall provide Executive during the Term with coverage under all employee
pension and welfare benefit programs, plans and practices (commensurate with his
position in the Company and to the extent permitted under any employee benefit
plan) in accordance with the terms thereof, which the Company generally makes
available to its senior executives.

            5.2       Vacation and Fringe Benefits.  Executive shall be entitled
to no less than twenty-five (25) business days paid vacation in each calendar
year (or such greater time as Company policy permits a person of his employment
seniority), which shall be taken at such times as are consistent with
Executive's responsibilities hereunder.  In addition, Executive shall be
entitled to the perquisites and other fringe benefits generally made available
to senior executives of the Company, commensurate with his position with the
Company.

            6.         Expenses.  Executive is authorized to incur reasonable
expenses in carrying out his duties and responsibilities under this Agreement,
including, without limitation, expenses for travel and similar items related to
such duties and responsibilities.  The Company will reimburse Executive for all
such expenses upon presentation by Executive, from time to time, of accounts of
such expenditures (appropriately itemized and approved consistent with the
Company's policy).

86

--------------------------------------------------------------------------------

            7.         Termination of Employment.

            7.1       Termination by the Company Not for Cause or by Executive
for Good Reason.

            (a)        The Company may terminate Executive's employment at any
time for any reason.  If Executive's employment is terminated prior to the
Termination Date, as that date may be extended from time to time under the terms
of Section 2 hereof, (i) by the Company (other than for Cause (as defined in
Section 7.2(c) hereof) or by reason of Executive's death or Permanent Disability
(as defined in Section 7.2(d) hereof)), or (ii) by the Executive for Good Reason
(as defined in Section 7.1(c) hereof) prior to the Termination Date, Executive
shall receive the following items and payments:

            (i)         An amount (the "Termination Amount") in lieu of any
bonus in respect of all or any portion of the fiscal year in which such
termination occurs and any other cash compensation, which Termination Amount
shall be payable in a single lump sum within thirty (30) days following the date
of such termination.  The Termination Amount shall consist of an amount equal to
the sum of (x)  three (3) times Executive's Base Salary for the fiscal year
immediately preceding the year in which such termination occurs plus (y) three
(3) times Executive's bonus for the fiscal year immediately preceding the year
in which such termination occurs;

            (ii)        Executive shall be entitled to receive a cash lump sum
payment in respect of accrued but unused vacation days (the "Vacation Payment")
and to Base Salary earned but not yet paid (the "Compensation Payment");

                                    (iii)       Any then unvested restricted
stock, performance shares and/or time-vesting stock option awards previously
granted to Executive by the Company, including, without limitation, those grants
set forth in Sections 3.3, 3.4 and 3.5 hereof, shall become immediately
one-hundred percent vested.  Any portion of a time-vesting stock option award
accelerated pursuant to this Section 7.1(a) shall be exercisable pursuant to the
terms of the stock option plan and the stock option award agreement applicable
to such award; and

87

--------------------------------------------------------------------------------

            (iv)       Any other benefits due to Executive pursuant to the terms
of any employee benefit plan or policy maintained generally for employees or a
group of management employees.

            (b)        The Vacation Payment and the Compensation Payment shall
be paid by the Company to Executive within 30 days after the termination of
Executive's employment by check payable to the order of Executive or by wire
transfer to an account specified by Executive.

            (c)        For purposes of this Agreement, "Good Reason" shall mean
any of the following (without Executive's express prior written consent):

            (i)         Any material breach by the Company of this Agreement,
including any material reduction by the Company of Executive's, title, duties or
responsibilities (except in connection with the termination of Executive's
employment for Cause, as a result of Permanent Disability, as a result of
Executive's death or by Executive other than for Good Reason); or

                                    (ii)        A reduction by the Company in
Executive's Base Salary, other than a reduction which is part of a general
salary reduction program affecting senior executives of the Company generally;
or

            (iii)       Any change by the Company of the Executive's place of
employment to a location more than fifty (50) miles from the Company's
headquarters.

            7.2       Discharge for Cause; Voluntary Termination by Executive;
Termination Because of Death or Permanent Disability.

            (a)        The Company shall have the right to terminate the
employment of Executive for Cause.  In the event that Executive's employment is
terminated prior to the Termination Date (i) by the Company for Cause, or (ii)
by Executive other than (A) for Good Reason or (B) as a result of the
Executive's Permanent Disability or death, Executive shall only be entitled to
receive the Compensation Payment and the Vacation Payment.  Executive shall not
be entitled, among other things, to the payment of any bonus in respect of all
or any portion of the fiscal year in which such termination occurs, but shall be
entitled to the payment of any unpaid bonus earned with respect to any prior
fiscal year.  After the termination of Executive's employment under this Section
7.2, the obligations of the Company under this Agreement to make any further
payments, or provide any benefits specified herein, to Executive shall thereupon
cease and terminate.

88

--------------------------------------------------------------------------------

            (b)        If Executive's employment is terminated as a result of
Executive's Permanent Disability or death:

            (i)         Executive shall be entitled to receive the annual bonus
described in Section 3.2 hereof prorated to the date of Executive's Permanent
Disability or death;

            (ii)        Any then unvested restricted stock, performance shares
and/or time-vesting stock option awards previously granted to Executive by the
Company, including, without limitation, those grants set forth in Sections 3.3,
3.4 and 3.5 hereof, shall become immediately one-hundred percent vested;
provided, however that in the event of Executive's death future option awards
shall;

            (iii)       The Executive shall receive any other benefits due to
Executive pursuant to the terms of any employee benefit plan or policy
maintained generally for employees or a group of management employees; and

            (iv)       In addition to any other payment to be made hereunder in
the event of Executive's death, (A) Executive's designee(s), which shall be
determined pursuant to an executed Designation of Beneficiary form attached
hereto as Exhibit "B" and which may be made at any time and changed from time to
time by Executive, shall for twenty (20) years after the date of Executive's
death receive an annual payment equal to twenty-five percent (25%) of
Executive's Base Salary at the time of Executive's death, and (B) Executive's
dependents at the time of his death shall be provided health insurance as
generally available to Executive at the time of death.

            (c)        As used herein, the term "Cause" shall be limited to (i)
willful malfeasance, willful misconduct or gross negligence by Executive in
connection with his employment, (ii) willful and continuing refusal by Executive
to perform his duties hereunder or any lawful direction of the Company's Board
of Directors (the "Board"), after notice of any such refusal to perform such
duties or direction was given to Executive and Executive is provided a
reasonable opportunity to cure such deficiency, (iii) any material breach of the
provisions of Section 13 of this Agreement

89

--------------------------------------------------------------------------------

 by Executive or any other material breach of this Agreement by Executive after
notice of any such breach and an opportunity to cure such breach or (iv) the
conviction of Executive of any (A) felony or (B) a misdemeanor involving moral
turpitude.  Termination of Executive pursuant to this Section 7.2 shall be made
by delivery to Executive of a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the then members of the Board at
a meeting of the Board called and held for the purpose (after 30 days prior
written notice to Executive and reasonable opportunity for Executive to be heard
before the Board prior to such vote), finding that in the reasonable judgment of
the Board, Executive was guilty of conduct set forth in any of clauses (i)
through (iv) above and specifying the particulars thereof.

            (d)        For purposes of this Agreement "Permanent Disability"
shall have the same meaning ascribed thereto in the Company's Long-Term
Disability Benefit Plan applicable to senior executive officers as in effect on
the date hereof.

            8.         Mitigation of Damages.  Executive shall not be required
to mitigate damages or the amount of any payment provided for under this
Agreement by seeking other employment or otherwise after the termination of his
employment hereunder, and any amounts earned by Executive, whether from
self-employment, as a common-law employee or otherwise, shall not reduce the
amount of any Termination Amount otherwise payable to him.

            9.         Notices.  All notices or communications hereunder shall
be in writing, addressed as follows:

                        To the Company:          Tyson Foods, Inc.
                                                            2210 Oaklawn Drive
                                                            Springdale, Arkansas
72762-6999
                                                            FAX:    (479)
290-4028
                                                            Attn:     General
Counsel

                        To Executive:                John Tyson
                                                            P.O. Box 2020
                                                            Springdale, Arkansas
72765-2020

Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duly delivered as described above), and the third business day after the
actual date of mailing shall constitute the time at which notice was given.

90

--------------------------------------------------------------------------------

            10.       Separability; Legal Fees.  If any provision of this
Agreement shall be declared to be invalid or unenforceable, in whole or in part,
such invalidity or unenforceability shall not affect the remaining provisions
hereof which shall remain in full force and effect.  Each party hereto shall be
solely responsible for any and all legal fees incurred by him or it in
connection with this Agreement, including the enforcement.  In the event the
Executive is required to bring any action to enforce rights or to collect monies
due under this Agreement and is successful in such action, the Company shall
reimburse the Executive for all of Executive's reasonable attorneys' fees and
expenses in preparing, investigating and pursuing such action.

            11.       Assignment.  This Agreement shall be binding upon and
inure to the benefit of the heirs and representatives of Executive and the
assigns and successors of the Company, but neither this Agreement nor any rights
or obligations hereunder shall be assignable or otherwise subject to
hypothecation by Executive (except by will or by operation of the laws of
intestate succession) or by the Company, except that the Company may assign this
Agreement to any successor (whether by merger, purchase or otherwise) to the
stock, assets or business(es) of the Company.

            12.       Amendment.  This Agreement may only be amended by written
agreement of the parties hereto.

            13.       Nondisclosure of Confidential Information;
Non-Competition; Non-Disparagement.

            (a)        Executive shall not, without the prior written consent of
the Company, use, divulge, disclose or make accessible to any other person,
firm, partnership, corporation or other entity any Confidential Information (as
defined below) pertaining to the business of the Company or any of its
affiliates, except (i) while employed by the Company, in the business of and for
the benefit of the Company, or (ii) when required to do so by a court of
competent jurisdiction, by any governmental agency having supervisory authority
over the business of the Company, or by any administrative body or legislative
body (including a committee thereof) with jurisdiction to order Executive to
divulge, disclose or make accessible such information.  For purposes of this
Section 13(a), "Confidential Information" shall mean non-public information
concerning the financial data, strategic business plans, product development (or
other proprietary product data), customer lists, marketing plans and other
non-public, proprietary and confidential information of the Company or its
affiliates (the "Restricted Group") or customers, that, in any case, is not
otherwise available to the public (other than by Executive's breach of the terms
hereof).

91

--------------------------------------------------------------------------------

            (b)        During the Term and for one (1) year thereafter,
Executive agrees that, without the prior written consent of the Company, (A) he
will not, directly or indirectly, in the United States, participate in any
Position (as defined below) in any business which is in direct competition with
any business of the Restricted Group and (B) he shall not, on his own behalf or
on behalf of any person, firm or company, directly or indirectly, solicit or
offer employment to any person who has been employed by the Restricted Group at
any time during the 13 months immediately preceding such solicitation, and (C)
he shall not, on his own behalf or on behalf of any person, firm or company,
solicit, call upon, or otherwise communicate in any way with any client,
customer, prospective client or prospective customer of the Company or of any
member of the Restricted Group for the purposes of causing or of attempting to
cause any such person to purchase products sold or services rendered by the
Company or by any member of the Restricted Group from any person other than the
Company or any member of the Restricted Group.    The term "Position" shall
include, without limitation, a partner, director, holder of more than 5% of the
outstanding voting shares, principal, executive, officer, manager or any
employment or consulting position.  It is acknowledged and agreed that the scope
of the clause as set forth above is essential, because (i) a more restrictive
definition of  "Position" (e.g. limiting it to the "same" position with a
competitor) will subject the Company to serious, irreparable harm by allowing
competitors to describe positions in ways to evade the operation of this clause,
and substantially restrict the protection sought by the Company, and (ii) by the
allowing Executive to escape the application of this clause by accepting a
position designated as a "lesser" or "different" position with a competitor, the
Company is unable to restrict the Executive from providing valuable information
to such competing company to the harm of the Company.

            (c)        Executive agrees that he will not, directly or
indirectly, individually or in concert with others, engage in any conduct or
make any statement that is likely to have the effect of undermining or
disparaging the reputation of the Company or any member of the Restricted Group,
or their good will, products, or business opportunities, or that is likely to
have the effect of undermining or disparaging the reputation of any officer,

92

--------------------------------------------------------------------------------

 director, agent, representative or employee, past or present, of the Company or
any member of the Restricted Group.  Company agrees that it shall not, directly
or indirectly, engage in any conduct or make any statement that is likely to
have the effect of undermining or disparaging the reputation of Executive.

            (d)        For purposes of this Section 13, a business shall be
deemed to be in competition with the Restricted Group if it is principally
involved in the purchase, sale or other dealing in any property or the rendering
of any service purchased, sold, dealt in or rendered by the Restricted Group as
a material part of the business of the Restricted Group within the same
geographic area in which the Restricted Group effects such purchases, sales or
dealings or renders such services.  Nothing in this Section 13 shall be
construed so as to preclude Executive from investing in any company pursuant to
the provisions of Section 1.3 hereof.

            (e)        Executive and the Company agree that this covenant not to
compete is a reasonable covenant under the circumstances, and further agree that
if in the opinion of any court of competent jurisdiction such restraint is not
reasonable in any respect, such court shall have the right, power and authority
to excise or modify such provision or provisions of this covenant as to the
court shall appear not reasonable and to enforce the remainder of the covenant
as so modified.  Executive agrees that any breach of the covenants contained in
this Section 13 would irreparably injure the Company.  Accordingly, Executive
agrees that the Company may, in addition to pursuing any other remedies it or
they may have in law or in equity, cease making any payments otherwise required
by this Agreement and obtain an injunction against Executive from any court
having jurisdiction over the matter restraining any further violation of this
Agreement by Executive.

            14.       Beneficiaries; References.  Executive shall be entitled to
select (and change, to the extent permitted under any applicable law) a
beneficiary or beneficiaries to receive any compensation or benefit payable
hereunder following Executive's death, and may change such election, in either
case by giving the Company written notice thereof.  In the event of Executive's
death or a judicial determination of his incompetence, reference in this
Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.  Any reference to the
masculine gender in this Agreement shall include, where appropriate, the
feminine.

93

--------------------------------------------------------------------------------

            15.       Survivorship.  The respective rights and obligations of
the parties hereunder shall survive any termination of this Agreement to the
extent necessary to the intended preservation of such rights and obligations. 
In particular, the provisions of Section 13 hereunder shall remain in effect as
long as is necessary to give effect thereto. 

            16.       Governing Law.  This Agreement shall be construed,
interpreted and governed in accordance with the laws of Arkansas, without
reference to rules relating to conflicts of law.

            17.       Effect on Prior Agreements.  Except as specifically herein
provided, this Agreement contains the entire understanding among the parties
hereto and supersedes in all respects any prior or other agreement or
understanding among the parties or any affiliate or predecessor of the Company
and Executive with respect to Executive's employment, including but not limited
to any severance arrangements.  Under no circumstances shall Executive be
entitled to any other severance payments or benefits of any kind, except for the
payments and benefits described herein.

            18.       Withholding.  The Company shall be entitled to withhold
from payment any amount of withholding required by law.

            19.       Counterparts.  This Agreement may be executed in two or
more counterparts, each of which will be deemed an original.

            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
on the day and year first above written.

                                                                                   
TYSON FOODS, INC.

                                                                       
By:       ____________________________________
                                                                        Name: 
____________________________________
                                                                       
Title:     ____________________________________

                                                                                   
___________________________________

                                                                                   
John Tyson

94

--------------------------------------------------------------------------------


                                                                                                                                   
EXHIBIT AA@

 

SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS SENIOR EXECUTIVE EMPLOYMENT AGREEMENT dated ___________, 20____ (the
"Effective Date") is by and between TYSON FOODS, INC., a corporation organized
under the laws of Delaware (the "Company"), and John Tyson ("Executive").

WITNESSETH:

WHEREAS, following Executive's retirement from full time employment with the
Company and/or one of its subsidiaries, the Company wishes to retain Executive's
services and access to Executive's experience and knowledge; and

WHEREAS, the Executive wishes to furnish advisory services to the Company upon
the terms, provisions and conditions herein provided;

NOW, THEREFORE, in consideration of the foregoing and of the agreements
hereinafter contained, the parties hereby agree as follows:

1.         The term of this Agreement (the "Term") shall begin on the Effective
Date and end ten (10) years thereafter.

2.         During the Term, Executive will, upon reasonable request, provide
advisory services to the Company as follows:

(a)        Services hereunder shall be provided as an employee of the Company;

(b)        Executive may be required to devote up to twenty (20) hours per month
to the Company;

(c)        Executive may perform advisory services hereunder at any location but
may be required to be at the offices of the Company and/or it subsidiaries upon
reasonable notice; and

(d)        Executive shall not be obligated to render services under this
Agreement during any period when he is disabled due to illness or injury.

3.         Beginning the Effective Date, the Company shall (i) pay Executive
each year for five (5) years the sum of $______________ [an amount equal to
sixty percent (60%) of the aggregate of Executive's Base Salary at the
Termination Date under his Employment Agreement plus Executive's average annual
bonus for the three (3) years prior to said Termination Date] per year, and for
the next five (5) years the sum of $_____________ [an amount equal to thirty
percent (30%) of Executive's Base Salary at the Termination Date under his
Employment Agreement plus Executive's average annual bonus for the three (3)
years prior to said Termination Date] per year, such sums to be payable as the
parties may from time to

95

--------------------------------------------------------------------------------

             time agree; (ii) provide Executive and his spouse, if any, with
health insurance during the Term as generally available to Executive at the time
of retirement, and (iii) permit Executive to continue all options to purchase
Company stock existing on the date of this Agreement.  In addition, the Company
shall continue to provide Executive with the following perquisites in accordance
with the Company's policies:

                        (a)        Reimbursement for country club dues incurred
by Executive during the Term, together with the use of, and the payment of all
reasonable expenses relating to, the Company's "national" club memberships, and
the Company will reimburse and gross-up Executive for any and all income tax
liability incurred by Executive in connection therewith;

            (b)        Use of, and the payment of all reasonable expenses
(including, without limitation, insurance, repairs, maintenance, fuel and oil)
for, an automobile.  The monthly lease payment or allowance for such automobile
shall be consistent with the past practices for other executives at the Company
and the Company will reimburse and gross-up Executive for any and all income tax
liability incurred by Executive in connection therewith;

            (c)        Pay to Executive the amount required for Executive to
maintain a split dollar life insurance policy presently in effect for Executive,
and the Company will reimburse and gross-up Executive for any and all income tax
liability incurred by Executive in connection therewith;

          (d)        Reasonable personal use of the Company-owned aircraft;
provided, however, that Executive's personal use of the Company-owned aircraft
shall not interfere with Company use of the Company-owned aircraft and the
Company will reimburse and gross-up Executive for any and all income tax
liability incurred by Executive in connection therewith;

                        (e)        Payment of, or reimbursement for, costs
incurred by Executive relating to income tax, estate tax or bookkeeping matters;

                        (f)         Use of, and the payment of all reasonable
expenses associated with, personal cellular phones, home phone and internet
lines;

(g)                Reasonable personal use of the Company-owned entertainment
assets; provided, however, that Executive's personal use of the Company-owned
entertainment assets shall not interfere with Company use of the Company-owned
entertainment assets, and the Company will reimburse and gross-up Executive for
any and all income tax liability incurred by Executive in connection therewith;
and

(h)                Monitoring of Executive's residences by Company security,
together with security on limited international travel.

96

--------------------------------------------------------------------------------

 

In the event of the Executive's death, the compensation, perquisites and
benefits described above shall continue to be paid to the Executive's estate for
the duration of the Term. 

4.         In the event of Executive's death, the Company will, upon written
notice given within sixty (60) days of death by Executive's designated
beneficiary, if any, or otherwise by the administrator of Executive's estate,
terminate all Executive owned options to purchase Company common stock, whether
or not then currently vested, in exchange for payment equal to the aggregate
spread between the strike price and the market value of such stock at the close
of business on the next business day succeeding Executive's death.

5.         While this Agreement is in effect and thereafter, the Executive shall
not divulge to anyone, except in the regular course of the Company's business,
any confidential or proprietary information regarding the Company's records,
plans or any other aspects of the Company's business which it considers
confidential or proprietary; provided, an insubstantial or inadvertent
disclosure by Executive causing no material harm to Company is not deemed a
breach of this provision.

6.         This Agreement shall terminate in the event Executive accepts
employment from anyone deemed by the Company to be a competitor.

7.         The right of the Executive or any other beneficiary under this
Agreement to receive payments may not be assigned, pledged or encumbered, except
by will or by the laws of descent and distribution, without the permission of
the Company which it may withhold in its sole and absolute discretion.

8.         This Agreement represents the complete agreement between the Company
and Executive concerning the subject matter hereof and supersedes all prior
employment or benefit agreements or understandings, written or oral.  No
attempted modification or waiver of any of the provisions hereof shall be
binding on either party unless in writing and signed by both Executive and
Company.

9.         It is the intention of the parties hereto that all questions with
respect to the construction and performance of this Agreement shall be
determined in accordance with the laws of the State of Delaware.

97

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date written above.

TYSON FOODS, INC.

By:____________________________

Title:___________________________

________________________________
                                                                                   
John Tyson


 

 

 

98

--------------------------------------------------------------------------------

 

EXHIBIT "B"

Designation of Beneficiary

            I, John Tyson, party to that certain Amended and Restated Employment
Agreement with Tyson Foods, Inc. dated as of July __, 2003, hereby the designate
the following person or persons to receive the payments to be made pursuant to
Section 7.2(b)(iv) of said Agreement:

Primary Beneficiary:

           
______________________________________________________________________________________________________________________________________________________

Secondary Beneficiary:

           
______________________________________________________________________________________________________________________________________________________

            Further, this Designation of Beneficiary may be revoked at any time
by (i) a writing to such effect or (ii) a subsequently executed Designation of
Beneficiary.

            IN WITNESS WHEREOF, the undersigned has executed this Designation of
Beneficiary on this _______ day of ______________, 20____.

                                                                                   
____________________________________

                                                                                   
John Tyson

ACKNOWLEDGMENT

State of _________________

County of _______________

            On this the __________ day of _______________________, 20___, before
me, a notary public, personally appeared John Tyson, known to me or
satisfactorily proven to be the person whose name was subscribed to the within
instrument and acknowledged that he had executed the same for the purposes
therein contained.

            In witness whereof I hereunto set my hand and official seal.

                                                                       
______________________________

                       
                                                            Notary
Public                                      

My Commission Expires:

 

99

--------------------------------------------------------------------------------

 